Citation Nr: 1608593	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-46 506	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for residuals of shell fragment wounds, head, with cognitive and emotional/behavioral dysfunction, and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) originally on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Oakland, California, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran failed to show for a hearing scheduled for August 2013 without explanation.  Therefore, the request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(d) (2015). 

In November 2013, the Board remanded the issue of entitlement to an increased rating for residuals of shell fragment wounds, head, for further development.  The case has now been returned to the Board for further appellate consideration.

FINDINGS OF FACT

On September 8, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects the Veteran initiated an appeal to the denial of a rating in excess of 10 percent for his shell fragment wounds, head, with cognitive and emotional/behavioral dysfunction; and for a separate compensable rating for his headaches.  However, following the Board's remand, an August 2014 rating decision assigned an increased rating of 40 percent for the shell fragment wound, head, effective June 25, 2007; and a separate rating of 50 percent for headaches, effective April 18, 2014.  The Veteran subsequently submitted a statement in September 2014 indicating that this action satisfied his case, and that a withdrawal of his appeal was requested.  In addition, his accredited representative reiterated the Veteran's desire to withdraw his appeal in a December 2015 statement.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


